 DAMON MEDICAL LABORATORYDamon Medical Laboratory, Inc. and IndependentDriver Alliance of New England, Petitioner. Case1-RC-15120January 20, 1978DECISION ON REVIEW AND ORDERDISMISSING PETITIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hear-ing was held on April 19, 1977, before HearingOfficer Stephen J. Sundheim. On May 31, 1977, theRegional Director for Region I issued a Decisionand Direction of Election in which he found a unitcomprised of all drivers employed at the Employer'smain laboratory in Needham Heights, Massachu-setts, but excluding all other employees at theEmployer's satellite labs and bleeding stations, labtechnicians, medical technologists, cytotechnologists,lab assistants, bleeders, patient service representa-tives, laboratory aides, customer relations clerks,LDM operators, office clerical employees, salesemployees, serum separators, accounting departmentemployees, professional employees, guards and su-pervisors as defined in the Act, constitute a unitappropriate for collective bargaining within themeaning of Section 9(b) of the Act. Thereafter, theEmployer, in accordance with Section 102.67 of theNational Labor Relations Board's Rules and Regula-tions, Series 8, as amended, filed a request for reviewand supporting brief.In its request for review the Employer maintainedthat (1) the Regional Director erred by rejecting itscontention that it is within the health care industryand that the special considerations applicable to unitdeterminations in that industry, the congressionaladmonition against undue proliferation of bargainingunits, should be applied to its operations; and (2) infinding the requested unit appropriate, the RegionalDirector failed to consider the extent of the drivers'functional integration into the overall operation ofthe laboratory and ignored the community of interestthat drivers share with other laboratory employees,which establishes that only an overall unit of allemployees is appropriate for bargaining.By telegraphic order of June 28, 1977, the Boardgranted the Employer's request for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includ-ing the request for review and the brief filed by theEmployer, and makes the following findings:The Employer operates a diagnostic medical labo-ratory service testing human blood, body fluid, andtissue for hospitals, clinics, nursing homes, andindividual doctors. The Employer's main laboratoryis located in Needham Heights, Massachusetts. TheEmployer also operates two satellite laboratories andfour so-called bleeding stations at other locationswithin Massachusetts.All the employees classified as drivers by theEmployer, approximately 12 in number, are assignedto the Needham Heights laboratory. There areapproximately 70 employees in the overall unit whichthe Employer maintains is the only appropriate unitfor bargaining.As found by the Regional Director, drivers pick upspecimens from customers on their assigned routesand deliver to these customers test results andsupplies used by the customers in taking blood andother samples. Drivers must be at least 18 years ofage and possess a driver's license. Drivers on the dayshift report to dispatcher Richard Eaton, a stipulatedsupervisor, who is located in a room known as thedrivers' room. Drivers and one laboratory aide arethe only employees required to punch a timeclock.Drivers spend most of their worktime away from thelaboratory premises servicing customers on theirassigned routes.In finding that a unit limited to drivers is anappropriate unit for collective bargaining, the Re-gional Director concluded that drivers share adistinct community of interest separate and apartfrom other employees. In this connection, the Re-gional Director observed that drivers perform aspecial work function, have only limited work con-tacts with other laboratory employees, and workunder separate supervision. In addition, the RegionalDirector relied on the fact that a driver must hold avalid automobile operator's license to operate theautomobiles which the Employer uses for transport-ing specimens and for delivering test results andsupplies, a requirement not applicable to otherlaboratory employees. Finally, the Regional Director333 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound no evidence that drivers normally progress toother job classifications.'Our review of the record discloses the followingfacts: all laboratory employees, other than theprofessional staff, are paid on an hourly basis; allemployees work staggered shifts; and all are entitledto the same fringe benefits. There is an employeecafeteria used by all employees and there are nospecial educational requirements for drivers as op-posed to other classifications of employees such asbleeders or lab assistants. Although drivers arerequired to hold a valid state operator's license tooperate the vehicles used by the Employer, driversare not subject to any other special licensing require-ments by the State. The record also indicates that onoccasion employees other than the drivers operatethe Employer's vehicles.Although it is true, as found by the RegionalDirector, that drivers are not directly involved in theactual testing of specimens and that most driversspend a majority of their worktime away from thelaboratory, the record discloses that several otheremployee classifications are not directly involved intesting and that drivers have frequent and variedwork contacts with other laboratory employees.Thus, drivers and lab assistants frequently worktogether in the serum separation room unpacking thespecimens which the drivers have picked up on theirroutes. Drivers enter the customer service area of thelaboratory to pick up test results which the customerservice personnel have collected for delivery to theEmployer's customers. Drivers also have contactwith customer service personnel in the course oftransmitting orders for supplies which they receivefrom customers or in discussing customer com-plaints. Occasionally, drivers answer telephones inthe customer service area. Drivers also enter thestockroom to prepare supplies for delivery to custom-ers. In some instances technical employees ratherthan drivers will prepare supplies for delivery by thedrivers. One driver, stipulated by the parties to beproperly included in whatever unit is appropriate fordrivers, concededly spends 85 percent of his time inthe laboratory.I The Regional Director also found, and we agree, that the Employer isnot a health care institution within the meaning of the 1974 health careamendments. As the Regional Director pointed out, the legislative historymakes it clear that the special provisions of the Act applicable to health careinstitutions relate to "patient care situations" and not to "purely administra-tive health care connected facilities." See 120 Cong. Rec. H4594 (daily ed.,May 30, 1974); 120 Cong. Rec. S7310 (daily ed., May 7, 1974). We conclude,in agreement with the Regional Director, that the Employer's operation isThe record also shows that employees other thandrivers are engaged in the work of transportingspecimens and in delivering test results. For example,employees assigned to the bleeder stations frequentlytransport specimens to the main laboratory fortesting. And, depending on the situation, test resultsmay be delivered to a customer by a driver, tele-phoned to the customer by customer service person-nel, or teleprocessed to a satellite laboratory fordelivery by a laboratory assistant.Finally, the record discloses, contrary to theRegional Director's finding, that at least the six orseven drivers assigned to the night shift sharecommon immediate supervision with other laborato-ry employees. Thus, the stipulated night-shift super-visor, Dumont, not only supervises drivers but alsosupervises lab assistants and computer operators.And the record indicates, contrary to the RegionalDirector, that at least four former drivers haveadvanced from that classification to other jobs withinthe laboratory.Although in appropriate cases the Board has foundthat drivers may constitute separate units where thedrivers comprise distinct and homogeneous groupswhose duties and interests are different from otheremployees,2it is evident from the record evidence setforth herein that there is insufficient basis for such afinding in the instant case. To the contrary, based onthe record evidence of common supervision, overlap-ping job functions, and frequent work contacts, aswell as their enjoyment of common fringe benefitsand other conditions of employment, we find that thedrivers herein share a community of interest with theEmployer's other employees and lack a separate suchinterest among themselves and hence that a unitlimited to drivers is inappropriate for collectivebargaining.3Accordingly, and inasmuch as the Peti-tioner disclaimed at the hearing any interest inrepresenting drivers in any broader unit foundappropriate, we shall order that the petition bedismissed.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.analogous to that of blood banks which the Board has found not to beinvolved in patient care. See San Diego Blood Bank, 219 NLRB 116 (1975);Sacramento Medical Foundation Blood Bank, 220 NLRB 904 (1975).Accordingly, we find no merit in the Employer's contention.2 See Mc-Mor-Han Trucking Co., Inc., 166 NLRB 700(1967).3 Cf. Center for Laboratory Medicine, Inc. d/b/a Damon Medical Center,234 NLRB 387 (1977).334